Case 8:19-cv-00835-JVS-DFM Document 464 Filed 07/09/21 Page 1 of 2 Page ID #:38725




     1   Stephen C. Jensen (SBN 149,894)
         steve.jensen@knobbe.com
     2   Sheila N. Swaroop (SBN 203,476)
         sheila.swaroop@knobbe.com
     3   Marko R. Zoretic (SBN 233,952)
         marko.zoretic@knobbe.com
     4   Benjamin J. Everton (SBN 259,214)
         ben.everton@knobbe.com
     5   Douglas B. Wentzel (SBN 313,452)
         douglas.wentzel@knobbe.com
     6   KNOBBE, MARTENS, OLSON & BEAR, LLP
         2040 Main Street, 14th Floor
     7   Irvine, CA 92614
         Telephone: (949) 760-0404
     8   Facsimile: (949) 760-9502
     9   Attorneys for Plaintiff
         FISHER & PAYKEL HEALTHCARE LIMITED
    10
    11
    12                  IN THE UNITED STATES DISTRICT COURT
    13               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    14                              SOUTHERN DIVISION
    15
                                                )   Case No. 8:19-CV-00835-JVS-DFM
    16    FISHER & PAYKEL HEALTHCARE            )
          LIMITED, a New Zealand corporation,   )   PLAINTIFF FISHER & PAYKEL
    17                                          )   HEALTHCARE’S NOTICE OF
                      Plaintiff,                )   MOTION AND MOTION FOR
    18                                          )   LEAVE TO SERVE
                v.                              )   SUPPLEMENTAL REPORT OF
    19                                          )   DANIEL M. MCGAVOCK
                                                )
    20    FLEXICARE INCORPORATED, a             )
          California corporation, FLEXICARE     )
    21    MEDICAL LIMITED, a United             )   HEARING:
          Kingdom company, and FLEXICARE        )   August 9, 2021
    22                                          )   1:30 p.m.
          (GROUP) LIMITED, a United             )   Courtroom 10C
    23    Kingdom company,                      )
                                                )   Honorable James V. Selna
    24                Defendants.               )
                                                )
    25                                          )
                                                )
    26    AND RELATED COUNTERCLAIMS.            )
                                                )
    27
    28
Case 8:19-cv-00835-JVS-DFM Document 464 Filed 07/09/21 Page 2 of 2 Page ID #:38726




     1         PLEASE TAKE NOTICE that, pursuant to the Court’s instruction in its
     2   July 7, 2021 Order Regarding Motion for Partial Summary Judgment as to Lost
     3   Profits and Motion to Strike (“Order”) at 6, Plaintiff Fisher & Paykel Healthcare
     4   Limited (“FPH”) hereby moves for leave to serve a supplemental report of its
     5   expert, Daniel M. McGavock. Subject to the Court’s availability, the Motion will
     6   be heard on August 9, 2021, at 1:30 p.m., in Courtroom 10C, before the Honorable
     7   James V. Selna.
     8         The Court’s July 7, 2021 Order explained that “Fisher will be permitted an
     9   opportunity to amend its expert’s [i.e., Mr. McGavock’s] damages report to
    10   address the Sales Spreadsheet” and instructed that “Fisher must seek leave to
    11   serve any amended damages report addressing the Sales Spreadsheet by July 9,
    12   2021.” Order at 6. The Court also provided similar instructions at the parties’
    13   June 28 hearing on FPH’s Motion to Strike. In view of these instructions, FPH
    14   now brings the current Motion.
    15         FPH bases the Motion on this notice; the concurrently filed opening brief;
    16   the declaration of Douglas B. Wentzel and the exhibit attached thereto; any
    17   subsequently filed briefs; the pleadings and papers filed in this action; and any
    18   other arguments, evidence, and matters submitted to the Court, at the hearing or
    19   otherwise. FPH is also lodging a proposed order for the Court’s consideration.
    20                                 Respectfully submitted,
    21                                 KNOBBE, MARTENS, OLSON & BEAR, LLP
    22
    23   Dated: July 9, 2021           By: /s/ Sheila N. Swaroop
                                           Stephen C. Jensen
    24
                                           Sheila N. Swaroop
    25                                     Marko R. Zoretic
                                           Benjamin J. Everton
    26
                                           Douglas B. Wentzel
    27
                                          Attorneys for Plaintiff
    28                                    FISHER & PAYKEL HEALTHCARE LIMITED
